Citation Nr: 0027683	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 507	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to service connection for varicose veins, 
claimed as poor circulation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision, in which the 
Jackson, Mississippi, regional office (RO) denied claims of 
entitlement to service connection for a sinus disorder and 
for varicose veins, claimed as poor circulation.  


FINDINGS OF FACT

1.  The veteran has presented evidence of continuity of 
symptomatology that provides a plausible connection between 
his current diagnosis of chronic sinusitis and the sinus 
abnormality manifested upon his separation from service.  

2.  The veteran has not presented competent medical evidence 
of a causal relationship, or nexus, between his current 
varicose veins and his active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
sinus disorder is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for 
varicose veins, claimed as poor circulation, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sinus Disorder

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  See Epps v. Gober, 126 F.3d 1464, 
1468-1469 (Fed. Cir. 1997) and Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  See also Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet.App. 488, 495-498 (1997).  

The evidence of record in the present case shows that the 
veteran was accepted and enrolled into service with a normal 
clinical evaluation of his sinuses.  During service, he was 
treated for sinus problems on numerous occasions.  His April 
1968 separation examination reflects his complaints that he 
had previously had, or had at that time, sinusitis and also 
demonstrates an abnormal clinical evaluation of his sinuses.  
Post-service medical records indicate treatment for chronic 
sinusitis.  

Moreover, throughout the current appeal, the veteran has 
contended that he has experienced sinus problems since his 
active military service.  Specifically, at a September 1996 
VA outpatient treatment session, the veteran reported 
experiencing sinus problems for 30 years.  

The veteran's reports of continued sinus problems since 
active military duty represent competent descriptions of 
continuity of symptomatology.  See Arms v. West, 12 Vet.App. 
188, 198 (1999) (laypersons may provide probative evidence 
regarding conditions capable of observation).  The veteran's 
complaints of continued sinus problems provide a plausible 
connection between the in-service episodes of treatment for 
sinus pathology and his current diagnosis of chronic 
sinusitis.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet.App. 488 (1997).  The Board of Veterans Appeals (Board) 
concludes, therefore, that the veteran has presented a well 
grounded claim for service connection for a sinus disorder.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); Hampton, 10 
Vet.App. 481 (1997).  

II.  Varicose Veins, Claimed As Poor Circulation

Throughout the current appeal, the veteran has contended that 
he has varicose veins and poor circulation of his lower 
extremities associated with his period of active service.  In 
making this service connection claim, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
must present a claim which is not inherently implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

As the Board has discussed in the previous portion of this 
decision, a well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. 

Brown, 7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 
(1999); Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

According to the veteran's statements of record, the veteran 
contends that he was first treated for varicose veins and 
poor circulation of the lower extremities in service.  In 
this respect, he believes that he was treated for this 
condition at Fort Benning, Georgia and Fort Lewis, Washington 
in 1967.  He also states that he was treated for this 
condition at the VA Medical Center in Jackson, Mississippi 
within one year from his discharge from service.  

Significantly, however, the veteran's service medical 
records, to include his clinical records from Fort Benning, 
Georgia and Fort Lewis, Washington, are negative for 
complaints of, treatment for, or findings of varicose veins 
or any abnormality of his vascular system.  In fact, the 
April 1968 separation examination demonstrated that his 
vascular system was normal.  

According to the available relevant post-service medical 
records, in April 1996, the veteran complained of varicose 
veins in his right leg.  In September 1996, the veteran 
reported having a history of decreased circulation in his 
right lower extremity for the last three to four years as 
well as a recurrent lesion on his right leg since 1969.  A 
physical examination reflected a possible venous stasis ulcer 
three inches in diameter on the veteran's right lower 
extremity.  Peripheral vascular disease with a possible 
venous stasis ulcer was assessed.  An examination completed 
several days later showed no ulceration on the veteran's 
right leg.  The examiner concluded that the veteran's right 
leg symptoms appeared to be "nerve root in origin."  

In January 1997, the veteran complained of right leg pain and 
numbness since 1967.  His physical examination was positive 
for lower extremity varicose vein.  An impression of chronic 
pain and numbness in the right leg probably secondary to 
peripheral vascular disease was made.  In May 1997, the 
veteran was treated for varicose veins.  Subsequently, in 
October 1997, he received treatment for varicosities of his 
right lower extremity.  


The Board acknowledges the veteran's contentions that he has 
had varicose veins since his active military duty.  In this 
regard, the Board also notes that the post-service medical 
reports of record include a current diagnosis of varicose 
veins.  

Significantly, however, the claims folder contains no 
competent medical evidence associating the currently 
diagnosed varicose veins with the veteran's active military 
duty.  The only evidence of record reflecting such a nexus is 
the veteran's own lay statements of continued symptomatology.  
Because the veteran is a layperson with no demonstrated 
medical training or expertise, his assertions standing alone 
do not constitute competent medical evidence of a nexus 
between such a disorder and his service.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that his 
currently diagnosed varicose veins are associated with his 
service.  Therefore, his claim for service connection for 
varicose veins, claimed as poor circulation, must be denied 
on the basis that it is not well grounded.  

The United States Court of Appeals for Veterans Claims has 
held that, absent the submission and establishment of a well 
grounded claim, VA cannot undertake to assist a claimant in 
developing facts pertinent to his/her claim.  Morton v. West, 
12 Vet.App. 477, 485-486 (1999).  See also, Epps v. Gober, 
126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ U.S. 
____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  In this regard, 
the Board notes that the RO requested from the VA Medical 
Center in Jackson, Mississippi "all records regardless of 
[the] date dealing with sinusitis and varicose veins."  All 
available records from this medical facility were sent to the 
RO.  The RO has also obtained the veteran's service medical 
records, to include records from Fort Benning, Georgia and 
from Fort Lewis, Washington, and has attempted to assist the 
veteran in obtaining his private clinical records.  However, 
the providers of such treatment have indicated that no 
records are available.  



VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).  
Review of the claims folder on appeal clearly shows that the 
veteran has been notified of the types of evidence needed to 
complete his application.  By a November 1997 letter and the 
March 1999 statement of the case, the RO advised him of the 
types of evidence needed to well ground his claim.  In 
addition, the Board views its discussion in this decision as 
sufficient notification to the veteran of the elements 
necessary to render his claim well grounded and to explain to 
him the reason that his current attempt fails to meet the 
well-grounded requirements.  


ORDER

The claim for service connection for a sinus disorder is well 
grounded.  To this extent only, the appeal is granted.  

The claim for service connection for varicose veins, claimed 
as poor circulation, is denied.  


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

In the present case, the Board is of the opinion that copies 
of any additional pertinent post-service treatment records 
should be obtained and associated with the veteran's claims 
folder.  Thereafter, the veteran should be accorded a 
relevant VA examination by an appropriate specialist, with 
benefit of review of the claims folder, in order to obtain a 
medical opinion as the nature and etiology of any current 
sinusitis.  See Morton, 12 Vet.App. at 486 (1999).

Accordingly, this case is REMANDED for the following action:

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
which pertain to the veteran's sinus 
condition since his separation from 
service and which have not been 
previously associated with his claims 
folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist to determine the 
nature and etiology of any sinus 
condition that he may currently have.  
The examiner should review the contents 
of the veteran's claims folder and obtain 
a relevant history from the veteran.  
Following the examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
chronic sinusitis that the veteran may 
have had its onset during his active 
military duty or was first manifested 
during such service.  The claims folder 
and a copy of this Remand should be made 
available to the examiner.  

3.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for a sinus disorder 
condition, with consideration given to 
all of the evidence of record, including 
any additional evidence obtained by the 
RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



